Title: To Benjamin Franklin from Sebastian Hartwig, 28 April 1778: résumé
From: Hartwig, Sebastian
To: Franklin, Benjamin


<Gotha, April 28, 1778, in German: I have heard that you plan to return to America this summer, and make you a humble request: would you send me a bill of exchange for a hundred louis? You have a safe means of forwarding it by Privy Councilor Grimm, who is in Paris as ambassador and would send it to my Duke. My brother in America will then repay you or the United States. If you will not do this, will you tell Ambassador Grimm, to be forwarded through chief court mistress Buchwald, whether I may accompany you to America to see my beloved brother? I have served the ducal house for forty years, and am confident that my master would give me a year’s leave and would be glad to hear not only that you were sending the money but also that I might go with you. I am sixty-two and my brother sixty-five, and we have not seen each other for thirty-four years; if you bring us together he will love you tenfold more.>
